Citation Nr: 0310769	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-07 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana, which 
denied the claim.


REMAND

The veteran contends that his Hepatitis C is attributable to 
one or more incidents of his seven months' service in Vietnam 
(contact with blood by open wounds, sustaining a shell 
fragment wound of neck, jungle rot, open sores, duties as an 
acting medic/orderly aboard US hospital ship while there as a 
psychiatric patient, and/or an incident reported by the 
veteran where a medic accidentally stuck himself with the 
needle before giving the veteran a shot of morphine).  
Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), but it is not in effect for residuals 
of a shell fragment wound or any other disability.  

A review of the service medical records shows no clinical or 
laboratory findings that were attributed to hepatitis.  There 
is no documentation of nor does the veteran contend that he 
received a blood transfusion during service.  Further, the 
veteran submitted an April 1969 service medical record which 
indicated he received a shrapnel wound to the right side of 
his neck from an enemy grenade and that he was treated by a 
medical officer and returned to duty.

Post-service medical evidence includes the veteran's own 
reported history of elevated liver function studies in the 
late 1980's.  A confirmed diagnosis of hepatitis C is not 
apparent until 1996.  

Upon an October 1998 VA examination of the veteran, the 
examiner listed the common methods of contracting hepatitis C 
and indicated that there is no way to identify the etiology 
or origin of the veteran's liver disease.  

In September 2001, a medical opinion was promulgated by the 
VA Medical Center's (VAMC) Chief of Staff regarding the 
veteran's claim.  This clinician noted that the claims file 
had been reviewed, and that the veteran had a self-reported 
history of intravenous (IV) drug use as well as shared 
needles although he reported this occurred only once.  The 
veteran's other purported additional risk factors were noted 
as well, including blood mixing in service commensurate with 
his duties in combat, and the documented combat-related wound 
received by the veteran during his military service.  
Nevertheless, the clinician noted that the service medical 
records were silent for any known risk factors within the 
tenure of the veteran's military service, other than his in-
service shrapnel injury, and there was no evidence that he 
received contaminated blood products as a result of this 
injury as he was reportedly treated by a medical officer and 
returned to duty.  Based on the foregoing, this clinician 
determined that although the veteran had a self-reported 
history of potential contamination of blood products in 
combat while in Vietnam, that this was not as significant a 
risk factor when compared to his history of IV drug use 
though reportedly brief.  The clinician opined that the 
likely etiology of the veteran's hepatitis C was IV drug use 
with shared needles rather than any incident of service.  

The Board notes that it undertook additional development on 
this issue pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2).  Specifically, correspondence was sent to the 
veteran requesting that he identify pertinent medical 
records, and additional medical VA medical records were 
obtained which cover a period from 1997 to 2002, which 
include references to treatment for his hepatitis.  The 
veteran was also scheduled for an examination in July 2002 in 
conjunction with this appeal, but he refused to report for 
this or any such examination.  VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a veteran's failure to report for 
a scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

The Board also notes that veteran was provided with notice 
detailing the results of this development, as required by 
38 C.F.R. §20.903, and a response was received from his 
accredited representative.  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) is invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's recent holding, the Board 
concludes that it must remand the instant case for the RO to 
consider the merits of the additional VA medical records in 
the first instance.  

For the reasons stated above, this case is REMANDED for the 
following:

The veteran's claims folder should be 
returned to the RO for consideration of 
the additional VA medical records added 
to the file.  After completing any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of all 
of the evidence received subsequent to 
the last SSOC issued in September 2001, 
and an opportunity to respond.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




